      Case 4:17-cv-07278-KAW Document 13 Filed 10/25/19 Page 1 of 4




                                         XXXXXXXX

                                     XXXXXXXXXXXXXXX


XXXXXXXXXX Ameriwound et al




                                       XXXXXX
Case 4:17-cv-07278-KAW Document 13 Filed 10/25/19 Page 2 of 4




                                  XXXXXXX
Case 4:17-cv-07278-KAW Document 13 Filed 10/25/19 Page 3 of 4




                                  XXXXXX
Case 4:17-cv-07278-KAW Document 13 Filed 10/25/19 Page 4 of 4




          XXXXXXXX
                 25td               October




                                                     S DISTRICT
                                                   TE           C
                                                 TA




                                                                        O
                                            S




                                                                         U
                                           ED




                                                                          RT
                                                                  ERED




                                       UNIT
                                                           O ORD
                                                IT IS S




                                                                               R NIA
                                                                   estmore




                                       NO
                                                            andis W
                                                 Judge K




                                                                               FO
                                        RT




                                                                           LI
                                                ER



                                           H




                                                                        A
                                                     N                     C
                                                                       F
                                                         D IS T IC T O
                                                               R




                                 XXXXXXX
